Citation Nr: 1040183	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-25 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
osteoarthritis of the lumbar spine.

2.  Entitlement to an initial compensable rating for left knee 
disability.

3.  Entitlement to an initial compensable rating for right ankle 
disability.

4.  Entitlement to service connection for cysts of both wrists.

5.  Entitlement to service connection for right knee disability.

6.  Entitlement to service connection for bilateral elbow 
disability.

7.  Entitlement to service connection for left ankle disability.

8.  Entitlement to service connection for bilateral hand 
disability involving each digit.

9.  Entitlement to service connection for testicular cysts.

10.  Entitlement to service connection for bilateral foot 
disability. 


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to 
August 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  Jurisdiction over the case was transferred to 
the RO in Waco, Texas in December 2005.  The Board remanded this 
case in May 2009.


FINDINGS OF FACT

1.  The Veteran's osteoarthritis of the lumbar spine is 
manifested by forward flexion greater than 85 degrees, and by 
combined range of thoracolumbar spine motion greater than 235 
degrees, with no functional impairment, muscle spasm, guarding, 
or localized tenderness.

2.  The Veteran's right ankle disability is manifested by full 
range of motion, with no functional impairment. 

3.  The Veteran's left knee disability is manifested by full 
flexion and extension of the knee, with no instability or 
subluxation, and no functional impairment; an incisional scar on 
the knee is not tender, painful, unstable, or productive of 
functional limitation.

4.  The Veteran does not have cysts on his wrists that were 
incurred in or otherwise related to service.
 
5.  The Veteran does not have right knee disability that was 
incurred in or otherwise related to service.

6.  The Veteran does not have bilateral elbow disability that was 
incurred in or otherwise related to service.

7.  The Veteran does not have left ankle disability that was 
incurred in or otherwise related to service.

8.  The Veteran does not have bilateral hand disability that was 
incurred in or otherwise related to service.
 
9.  The Veteran does not have testicular cysts that were incurred 
in or otherwise related to service.

10.  The Veteran does not have bilateral foot disability that was 
incurred in or otherwise related to service. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for osteoarthritis 
of the lumbar spine have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5242 
(2010). 

2.  The criteria for a compensable evaluation for right ankle 
disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5271 (2010). 

3.  The criteria for a compensable evaluation for left knee 
disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5257, 5260, 5261; 
38 C.F.R. § 4.118, Diagnostic Codes 7802-7805 (2010). 

4.  Cysts of the wrists were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010). 

5.  Right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010). 

6.  Bilateral elbow disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010). 

7.  Left ankle disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010). 

8.  Bilateral hand disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010). 
 
9.  Testicular cysts were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010). 

10.  Bilateral foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

In the present case, and prior to the establishment of service 
connection for the Veteran's low back, right ankle and left knee 
disorders, and prior to the denial of his service connection 
claims, the Veteran signed and returned a VA correspondence in 
April 2005 providing him with the notice contemplated by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), except as to 
notice of the information and evidence necessary to substantiate 
the initial rating and the effective date to be assigned a grant 
of service connection in the event his claims were successful.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board notes, however, that he thereafter was provided with fully 
compliant 38 U.S.C.A. § 5103(a) notice in April 2006, May 2008, 
June 2009  and January 2010 communications.  His claims were last 
readjudicated in a June 2010 supplemental statement of the case.  
As to his initial rating claims, the record reflects that he did 
receive the notice to which he is entitled under 38 U.S.C.A. 
§§ 5103A and 7105, including through the issuance of a statement 
of the case in June 2006.  See Dingess/Hartman, 19 Vet. App. at 
490-91.  For the above reasons, the Board finds that VA's 
notification duties have been met in this case. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008) clarified VA's notice obligations in increased rating 
claims.  The instant appeal originates, however, from the grant 
of service connection for the low back, right ankle and left knee 
disorders.  Consequently, Vasquez-Flores is inapplicable.  The 
Board points out in any event that Vasquez-Flores was largely 
reversed on appeal to the U.S. Court of Appeals for the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board notes 
that pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, were obtained by 
the RO or provided by the Veteran himself.  In a January 2010 he 
submitted authorizations for VA to obtain copies of his service 
treatment records.  Those records have been on file for a number 
of years. The Veteran has not identified any outstanding evidence 
to obtain.  38 U.S.C.A. § 5103A.  

The record also reflects that the Veteran was afforded a pre-
discharge VA examination in May 2005.  VA has attempted to 
schedule him for post-service examinations, but he has 
consistently failed to report.  He failed without explanation to 
report for a November 2007 orthopedic examination, and he failed 
without explanation to report for April 2010 examinations ordered 
in compliance with the Board's May 2009 remand.  He was advised 
of his failures to report in supplemental statements of the case, 
and to this day has not offered any explanation to VA of his 
failure to report.  Under the circumstances, the Board finds that 
no further VA examination of the Veteran is required.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual background

The service treatment records show that the Veteran was seen in 
1987 and 1990 for right knee problems, including patellofemoral 
pain syndrome, and at one point in 1990 was considered to have 
degenerative joint disease in the knee.  He was noted to have 
undergone an arthrotomy in May 1990.  In May 1988 he was treated 
for a crush injury to the left hand.  In April 1992 he was seen 
for a possible ganglion cyst on the right wrist.  When examined 
in January 2001 he reported cysts affecting his wrists, as well 
as joint problems including the right elbow; physical examination 
disclosed the presence of bilateral ganglion cysts.  In early 
2004 he complained of right testicle pain, shortly following 
which he was determined to have a cyst on the right testicle.  
Later in 2004 he was diagnosed as having a probable muscle strain 
after complaining of left shoulder and arm pain.  In July 1991 he 
was treated for a right ankle sprain.  X-ray studies were silent 
for any fracture or dislocation, but did show well-corticated 
linear calcifications posterior to the distal tibia.  The records 
show complaints of pain and effusion affecting the left knee; the 
knee was stable to examination.  He underwent arthroscopic 
surgery in June 1990.

In statements prior to his discharge from service, the Veteran 
reported experiencing swelling in the right knee and in both 
feet, as well as testicular cysts and cysts on his wrists.  He 
also reported experiencing painful fingers, elbows, knees, 
ankles, and toes he maintains were attributed to arthritic signs.  
He currently maintains that a VA physician informed him that he 
had arthritis affecting all of his claimed joints.

The Veteran attended a VA fee basis examination in May 2005, 
shortly prior to his discharge.  His complaints included 
bilateral feet swelling and pain since 1987; bilateral wrist 
cysts; right knee swelling; left ankle pain since 1991 he 
believed was secondary to the service-connected right ankle 
disorder; pain and cramping in his fingers since 1997; bilateral 
elbow problems; and testicular cysts since 2004.  He complained 
of intermittent left knee pain and swelling, which would cause 
difficulty walking during flare ups.  He complained of 
intermittent right ankle pain, swelling and cramping, with 
difficulty driving during flare ups.  He complained of low back 
pain occurring once a month, which could be elicited by physical 
activity.  He denied any incapacitation or functional impairment.  
Physical examination of the elbows, feet, hands, and ankles 
revealed no identified abnormalities.  Examination of the 
testicles was normal, but the examiner noted that a full 
examination could not be conducted because the Veteran refused to 
allow the presence of a chaperone.  The thoracolumbar spine 
showed no complaints of radiating pain and no spasm, tenderness 
or ankylosis.  He was able to forward flex to 90 degrees, extend 
to 30 degrees, bilaterally laterally flex to 30 degrees, and 
bilaterally rotate to 30 degrees.  There was no functional 
limitation, including with repetitive motion testing.  He used no 
assistive devices, and his posture and gait were normal.  
Neurologic examination was negative for any indentified 
abnormalities, with no evidence of intervertebral disc syndrome 
(IVDS).  Left knee flexion was to 140 degrees, and extension was 
to 0 degrees, with no additional functional impairment due to 
factors such as pain, weakness, or incoordination including with 
repetitive motion testing.  The presence of an incisional scar 
was noted, but no findings specific to the scar were reported.  
The right ankle demonstrated plantar flexion to 45 degrees, and 
dorsiflexion to 20 degrees, with no functional impairment, 
including with repetitive motion testing.  X-ray studies for all 
pertinent joints were normal, except for the right ankle (showing 
evidence of old injury with dystrophic calcification), and the 
lower back (showing early osteoarthritis changes).  The examiner 
concluded that there was no underlying pathology associated with 
the claimed right knee, bilateral elbow and feet, fingers or left 
ankle complaints.  The examiner also concluded that the Veteran 
did not have any cysts on his wrists or testicles.  The effects 
on the Veteran's usual occupation were pain and discomfort with 
lifting and carrying objects, climbing, prolonged standing, 
walking and running.  The effects on daily activity were pain and 
discomfort with certain tasks.

VA treatment records for January 2006 to May 2007 indicate that 
no scrotal mass was evident in 2006.  The records document 
complaints of diffuse arthralgias, and show that he was diagnosed 
as having degenerative joint disease; the record do not indicate 
the actual site or sites of the degenerative joint disease.  

The Veteran continues to maintain that he has each disorder for 
which service connection is sought.  As to the testicular cysts, 
he claims that he tried to show the May 2005 examiner the cysts.

Analysis

I.  Initial ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected low back, right ankle and left knee 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2010).  The Board attempts 
to determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet. App. 119 
(1999), however, it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then-current severity of the 
disorder.  Further, in Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.

Service connection for low back disability, right ankle 
disability and left knee disability was granted in September 
2005.  Each disorder was assigned a noncompensable evaluation 
effective September 1, 2005.  This evaluation has remained in 
effect for each disorder since that time. 

A.  Low back

The RO evaluated the veteran's low back disability as 
noncompensably disabling.  The General Rating Formula for 
Diseases and Injuries of the Spine provides for a 10 percent 
evaluation where there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 degrees; 
or, the combined range of motion of the thoracolumbar spine 
greater than 120 degrees or not greater than 235 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height. 

 
Intervertebral disc syndrome (preoperatively or postoperatively) 
is rated either under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent evaluation 
where there are incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 1 week but less than 
2 weeks during the past 12 months.  An incapacitating episode is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

When rating under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are to be rated separately under an appropriate 
diagnostic code.

38 C.F.R. § 4.71a, Diagnostic Code 5243 and Notes (1) and (6). 

Degenerative arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by the 
limitation of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations shall 
be rated as 20 percent disabling, and involvement of two or more 
major joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X- ray 
findings without limitation of motion will not be combined with 
ratings based on limitation of motion.  See 38 C.F.R. § 4.71a, DC 
5003. 

When examined in May 2005, the Veteran evidenced normal 
thoracolumbar spine motion, with flexion beyond 85 degrees and 
the combined range of motion beyond 235 degrees.  The Veteran 
denied any associated functional impairment, and his range of 
motion was not functionally limited on examination, including 
after repetitive motion testing.   He did not evidence spasm, or 
tenderness on examination, there was no indication of guarding, 
and his gait was normal.  Given his full range of motion on 
examination, the absence of any functional limitation, and the 
absence of any spasm, guarded movement or localized tenderness, 
the Board finds that a compensable evaluation under the General 
Rating Formula for Diseases and Injuries of the Spine is not 
warranted.  The Veteran's report of pain have been considered, 
but the examiner found no evidence of functional loss.  See 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

The May 2005 examiner noted the absence of any evidence of 
intervertebral disc syndrome.  Neurological examination was 
normal, and the Veteran denied any incapacitating episodes.  A 
compensable rating under Diagnostic Code 5243 is also not 
warranted.

Given that neurologic examination was negative for any 
abnormalities, the Board additionally finds there are no 
associated objective neurologic abnormalities which to separately 
rate.  

The Board has also considered whether a compensable evaluation is 
warranted under Diagnostic Code 5003, in light of the X-ray 
evidence of early osteoarthritic changes.  Given that only one 
major joint is affected (the lumbar segment), and in the absence 
of limitation of motion, a compensable evaluation under that 
diagnostic code is not warranted.  Compare to Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

Accordingly, the veteran is not entitled to assignment of a 
compensable rating for low back disability.  38 C.F.R. § 4.3.  
The Board moreover finds that none of the evidence of record 
supports assignment of a higher rating for any discrete period 
involved in this appeal.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

B.  Right ankle

The RO evaluated the right ankle disorder as noncompensably 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under 
that code, a 10 percent disability evaluation is assigned where 
there is moderate limitation of motion of the ankle.

At his May 2005 examination, the Veteran evidenced plantar 
flexion in the ankle to 45 degrees, and dorsiflexion to 20 
degrees, which is the normal range of ankle motion.  See 
38 C.F.R. § 4.71, Plate II.  The examiner concluded that the 
Veteran did not evidence any functional impairment of the ankle, 
including with repetitive motion testing.  His gait was shown to 
be normal.  The Board has considered the Veteran's complaints of 
right ankle pain, but notes that the post-service records are 
silent for any reference to right ankle problems.  The Board 
finds it unlikely the Veteran would fail to report such 
significant symptoms occurring on a weight-bearing joint.  It 
should also be noted that the Veteran was scheduled to attend VA 
examinations to determine the current severity of the right ankle 
disorder, but that he failed to report.   The Board consequently 
finds his account of symptoms to lack credibility.  In any event, 
the May 2005 examiner specifically found no functional 
limitations were present.  See Deluca, supra.

Given the full range of motion demonstrated on examination, and 
in light of the absence of any credible evidence of functional 
limitation, the Board finds that the evidence does not even 
remotely support assignment of a compensable evaluation for right 
ankle disability.

Accordingly, the veteran is not entitled to assignment of a 
compensable rating for right ankle disability.  38 C.F.R. § 4.3. 
The Board moreover finds that none of the evidence of record 
supports assignment of a higher rating for any discrete period 
involved in this appeal.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

C.  Left knee

The RO evaluated the left knee disorder as noncompensably 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7805.  Under 
that code, scars are rated on limitation of function of the 
affected part.  38 C.F.R § 4.118, Diagnostic Code 7805.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable 
evaluation is assigned when flexion of the knee is limited to 60 
degrees.  A 10 percent evaluation is warranted for flexion 
limited to 45 degrees.   

A noncompensable evaluation is warranted for knee extension 
limited to 5 degrees, and a 10 percent rating is warranted where 
extension is limited to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

For a scar, other than on the head, face and neck, which is 
superficial and does not cause a limitation of motion, a maximum 
10 percent evaluation is warranted if it covers an area of 144 
square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 
7802.  A maximum 10 percent rating is warranted for a superficial 
scar that is painful on examination.  38 C.F.R § 4.118, 
Diagnostic Code 7804.

The Board notes that the criteria for evaluating scars was 
amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 
7805 (2010)). The amended criteria apply only to claims filed on 
and after that date, or where the Veteran specifically requests 
that the amended criteria be applied to his claim.  The Veteran 
has not requested application of the amended criteria, and this 
claim arose in 2005.
 
At his May 2005 examination, the Veteran evidenced left knee 
flexion to 140 degrees, and extension to 0 degrees, which is the 
normal range of left knee motion.  See 38 C.F.R. § 4.71, Plate 
II.  The examiner concluded that the Veteran did not evidence any 
functional impairment of the knee, including with repetitive 
motion testing.  His gait was shown to be normal.  The evidence 
does not show instability or recurrent subluxation in the knee.   
The Board has considered the Veteran's complaints of knee pain, 
but notes that the post-service records are silent for any 
reference to left knee problems in particular.  The Board finds 
his contentions concerning left knee pain to lack credibility 
given the results of the May 2005 VA examination, and the post-
service treatment notes.  It should be noted again that the 
Veteran was scheduled for VA examinations to determine the 
current severity of his left knee disorder, but that he failed to 
report.  

Given the full range of motion demonstrated on examination, and 
in light of the absence of any credible evidence of functional 
limitation, the Board finds that the evidence does not support 
assignment of a compensable evaluation for left knee disability 
under any applicable diagnostic code.  This includes the 
diagnostic codes pertaining to evaluating scars.  None of the 
service or post-service medical records provide information 
sufficient to determine if the Veteran's left knee scar warrants 
a compensable rating.  The Veteran himself has not provided any 
information as to the severity of the scar.  Nor is a compensable 
rating warranted under diagnostic code 5257, as none of the 
evidence suggests the presence of lateral instability or 
recurrent subluxation in the knee.

Accordingly, the veteran is not entitled to assignment of a 
compensable rating for left knee disability.  38 C.F.R. § 4.3. 
The Board moreover finds that none of the evidence of record 
supports assignment of a higher rating for any discrete period 
involved in this appeal.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

D.  Extraschedular consideration

The Board has also considered whether the veteran is entitled to 
higher disability ratings on an extra-schedular basis.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disabilities at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
case, the record does not present such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards.  The symptoms associated 
with the low back, right ankle and left knee disorders are 
reasonably contemplated by the noncompensable evaluation.

The Veteran does not contend that the referenced disorders 
interfere with his employment.  At most, he notes some difficulty 
with walking or driving, and some discomfort with certain 
movements.  Nor does the evidence show marked interference with 
employment, or show that he required frequent hospitalization for 
the disorders.  In short, there are no legitimate grounds for 
consideration of assignment of an extra-schedular rating, to 
include referring this case to the Director of VA's Compensation 
and Pension Service for extra-schedular consideration. 


II.  Service connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service incurrence of arthritis during wartime service may be 
presumed if manifested to a compensable degree within one year of 
the veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Simply put, service 
connection is not warranted in the absence of proof of current 
disability. 

Although service treatment records show that the Veteran was 
treated for right knee problems and at one point in was 
considered to have degenerative joint disease, the May 2005 in-
service VA fee basis examiner determined that the right knee was 
normal to examination, and X-ray studies at the time were 
negative for any abnormalities such as arthritis.  The same is 
true with respect to the hands and elbows, in that he was treated 
for a crush injury to the left hand and right elbow problems, but 
with normal clinical findings when examined in May 2005.

The Veteran was seen on several occasions for what appeared to be 
ganglion cysts on both wrists.  He was also seen in 2004 for what 
appeared to be a cyst on the right testicle.  The VA fee basis 
examiner, however, determined that the Veteran did not have 
ganglion cysts on the wrists.  As for the testicles, the Veteran 
frustrated the examiner's attempt to examine him by refusing the 
presence of a chaperone.  The examiner was unable to identify any 
cysts from a visual inspection.

The Veteran also reported experiencing foot and left ankle 
problems.  The May 2005 examiner determined that the Veteran did 
not have right or left foot or left ankle disabilities.

In short, although the Veteran has complaints, and in some cases 
clinical findings supportive of each claimed disorder, the May 
2005 examination, which was conducted shortly prior to his 
discharge and which was conducted to specifically determine 
whether the disorders were present, indicated that the Veteran 
had none of the claimed disorders.

Moreover, there is no post-service medical evidence demonstrating 
the presence of wrist cysts, right knee disability, bilateral 
elbow disability, left ankle disability,
bilateral hand disability, testicular cysts, or bilateral foot 
disability.  The only post-service medical evidence on file 
consists of VA treatment records which reference complaints of 
diffuse arthralgias and note a diagnosis of degenerative joint 
disease, but which do not attribute any diagnosis of disability 
to the orthopedic disorders at issue.  The Board notes that the 
diagnosis of degenerative joint disease likely refers to the 
Veteran's lower back disorder.  Nor do the treatment records 
reference any wrist cysts, and examination of the testicles in 
2006 revealed the absence of any scrotal mass.   

Boiled down to its essence, the evidence fails to show that the 
Veteran has any post-service evidence of the claimed disorders.  
The Board has considered the Veteran's own statements that he has 
the claimed disabilities.  In some cases, a layperson is 
competent to offer a diagnosis of disability.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran also 
contends that his VA physicians have told him his orthopedic 
complaints were due to arthritis.  He is competent to report that 
account.  Id.  Presumably, the Veteran is competent to report 
cysts on his wrists and testicles, but the Board finds that the 
same is not true with respect to his other claimed disorders, and 
he certainly is not competent to diagnose an unobservable disease 
process such as arthritis.  In any event, even if the Veteran is 
competent to diagnose the disorders at issue, and to report what 
his VA physicians told him concerning arthritis, the Board finds 
that the probative value of his lay diagnosis and account is 
outweighed by the findings of the May 2005 examiner, and by the 
absence in the post-service treatment records of any reference to 
the claimed disorders.  The May 2005 examiner addressed the exact 
same complaints by the Veteran, but on physical examination 
determined that the Veteran did not have associated disabilities.  
The examination included X-ray findings which were negative for 
evidence of arthritis.  The Board finds the examiner's findings 
to be highly probative as to whether the Veteran's complaints in 
service and outside of service suggest the presence of actual 
disabilities, and as to whether the Veteran has arthritis.  

Moreover, the Board finds it highly doubtful the Veteran would 
have the disorders he claims, yet fail to mention them to post-
service clinicians.  At most, the post-service records document 
complaints of arthralgia, without any further specificity.  Those 
complaints were not attributed to a diagnosed disorder for the 
symptoms now claimed by the Veteran. Again, the mention of 
degenerative joint disease in the post-service treatment records 
likely refer to the lower back disorder.

The Board again notes that VA attempted to examine the Veteran 
twice after service to determine whether he had the claimed 
disorders.  He failed on both occasions to report for 
examination, and notably did not provide any explanation.  The 
record does not otherwise suggest that he had good cause for his 
failure to report.

In short, the competent and credible evidence shows that the 
Veteran did not in service have chronic disabilities involving 
wrist cysts, the right knee, the elbows, the left ankle, the 
hands, the testicles, or the feet.  Moreover, there is no 
competent or credible post-service lay or medical evidence that 
he has such disabilities.  

The Board consequently concludes that the preponderance of the 
evidence is against the claims.  The claims therefore are denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial compensable rating for osteoarthritis 
of the lumbar spine is denied.

Entitlement to an initial compensable rating for left knee 
disability is denied.

Entitlement to an initial compensable rating for right ankle 
disability is denied.

Entitlement to service connection for cysts of both wrists is 
denied.

Entitlement to service connection for right knee disability is 
denied.

Entitlement to service connection for bilateral elbow disability 
is denied.

Entitlement to service connection for left ankle disability is 
denied.

Entitlement to service connection for bilateral hand disability 
involving each digit is denied.

Entitlement to service connection for testicular cysts is denied.

Entitlement to service connection for bilateral foot disability 
is denied. 




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


